Exhibit 10.5

EXECUTION VERSION

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE LIENS AND SECURITY
INTERESTS GRANTED TO THE AGENT PURSUANT TO THIS AGREEMENT ARE EXPRESSLY SUBJECT
AND SUBORDINATE TO THE LIENS AND SECURITY INTERESTS GRANTED IN FAVOR OF THE
FIRST LIEN CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT REFERRED TO
BELOW) AND (II) THE EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT OR ANY OTHER
SECURED PARTY HEREUNDER IS SUBJECT TO THE LIMITATIONS AND PROVISIONS CONTAINED
IN THE INTERCREDITOR AGREEMENT DATED AS OF APRIL 15, 2016 (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR
AGREEMENT”), AMONG WELLS FARGO BANK, NATIONAL ASSOCIATION, AS REVOLVING CREDIT
AGREEMENT AGENT, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TERM LOAN AGENT, AND
WILMINGTON SAVINGS FUND SOCIETY, FSB, AS SECOND LIEN AGENT. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THE TERMS OF THIS
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN.

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of April 15, 2016, among
the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively, the
“Grantors”), and Wilmington Savings Fund Society, FSB (“Wilmington”), in its
capacity as collateral agent for each member of the Noteholder Group (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Nuverra Environmental Solutions, Inc., a Delaware corporation
(“Issuer”), and Wilmington, as trustee (the “Trustee”) are parties to that
certain Indenture dated as of April 15, 2016 (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”) relating to its 12.500% / 10.000% Senior Secured Second Lien Notes
due 2021 (the “Notes”);

WHEREAS, Agent has agreed to act as collateral agent for the benefit of the
Noteholder Group in connection with the transactions contemplated by the
Indenture and this Agreement;

WHEREAS, in order to induce the holders of Notes to acquire the Notes and the
Trustee to execute the Indenture, each Grantor has agreed to grant to Agent, for
the benefit of the Noteholder Group, a continuing security interest in and to
the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, the Secured Obligations;



--------------------------------------------------------------------------------

WHEREAS, each Grantor (other than Issuer) is a Subsidiary of Issuer and, as
such, will benefit by virtue of the financial accommodations extended to Issuer
by the Noteholder Group.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Construction.

(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Indenture. Any terms (whether capitalized or lower case) used in this
Agreement that are defined in the Code shall be construed and defined as set
forth in the Code unless otherwise defined herein or in the Indenture; provided
that to the extent that the Code is used to define any term used herein and if
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:

(i) “Account” means an account (as that term is defined in Article 9 of the
Code).

(ii) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(iii) “Activation Instruction” has the meaning specified therefor in Section
7(k).

(iv) “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(v) “Agent’s Lien” means the Liens granted by Issuer or its Subsidiaries to
Agent under the Security Documents and securing the Secured Obligations.

(vi) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(vii) “Bankruptcy Law” has the meaning specified therefor in the Indenture.

(viii) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(ix) “Cash Equivalents” has the meaning specified therefor in the Indenture.

 

-2-



--------------------------------------------------------------------------------

(x) “Certificated Equipment” means any Equipment the ownership of which is
evidenced by, or under applicable law, is required to be evidenced by, a
certificate of title.

(xi) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

(xii) “Code” means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(xiii) “Collateral” has the meaning specified therefor in Section 3.

(xiv) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(xv) “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

(xvi) “Control Agreement” means a control agreement executed and delivered by
Issuer or one of its Subsidiaries, Agent (or its bailee acting on its behalf in
accordance with Section 5.4 of the Intercreditor Agreement), and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).

(xvii) “Controlled Account” has the meaning specified therefor in Section 7(k).

(xviii) “Controlled Account Agreements” means those certain cash management
agreements, each of which is executed and delivered by a Grantor, Agent (or its
bailee acting on its behalf in accordance with Section 5.4 of the Intercreditor
Agreement), and one of the Controlled Account Banks.

(xix) “Controlled Account Bank” has the meaning specified therefor in Section
7(k).

(xx) “Copyrights” means any and all rights in any works of authorship, including
(A) copyrights and moral rights, (B) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 2, (C) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future

 

-3-



--------------------------------------------------------------------------------

infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor’s rights corresponding
thereto throughout the world.

(xxi) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.

(xxii) “Custodial Agreement” means (i) that certain Custodial Agreement dated as
of February 3, 2014, among the Issuer, the Revolving Credit Agreement Agent (as
defined in the Intercreditor Agreement), and Corporation Service Company, a
Delaware corporation, as custodian thereunder, and each custodial agreement now
or hereafter executed in form and substance reasonably satisfactory to the Agent
and (ii) any replacement custodial agreement entered into by the Issuer
substantially in the form of Exhibit E.

(xxiii) “Deposit Account” means a deposit account (as that term is defined in
the Code).

(xxiv) “Designated Noteholders” has the meaning specified therefor in the
Indenture.

(xxv) “Directing Party” means (a) if the Designated Noteholders, together with
their Affiliates, beneficially own at least $70,000,000 in aggregate principal
amount of Notes, the Designated Noteholders, and (b) otherwise, the Issuer
acting in good faith.

(xxvi) “Equipment” means equipment (as that term is defined in the Code).

(xxvii) “Equity Interests” has the meaning specified therefor in the Indenture.

(xxviii) “Event of Default” has the meaning specified therefor in the Indenture.

(xxix) “Excluded Property” has the meaning specified therefor in Section 3.

(xxx) “Farm Products” means farm products (as that term is defined in the Code).

(xxxi) “Fixtures” means fixtures (as that term is defined in the Code).

(xxxii) “General Intangibles” means general intangibles (as that term is defined
in the Code), and includes payment intangibles, software, contract rights,
rights to payment, rights under Hedging Obligations (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedging Obligations), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property

 

-4-



--------------------------------------------------------------------------------

Licenses, infringement claims, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Property, Negotiable Collateral, and oil, gas, or other minerals
before extraction.

(xxxiii) “Governmental Authority” means the government of any nation or any
political subdivision thereof, whether at the national, state, territorial,
provincial, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

(xxxiv) “Grantor” and “Grantors” have the respective meanings specified therefor
in the preamble to this Agreement.

(xxxv) “Indenture” has the meaning specified therefor in the recitals to this
Agreement.

(xxxvi) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Law or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

(xxxvii) “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

(xxxviii) “Intellectual Property Licenses” means, with respect to any Person
(the “Specified Party”), (A) any licenses or other similar rights provided to
the Specified Party in or with respect to Intellectual Property owned or
controlled by any other Person, and (B) any licenses or other similar rights
provided to any other Person in or with respect to Intellectual Property owned
or controlled by the Specified Party, in each case, including (x) any software
license agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3, and (z) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Noteholder Group’s rights under the Indenture, the Notes and the Security
Documents.

 

-5-



--------------------------------------------------------------------------------

(xxxix) “Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the Issue Date, by and among Wells Fargo Bank, National Association, as
Revolving Credit Agreement Agent, Wells Fargo Bank, National Association, as
Term Loan Agent, and Wilmington Savings Fund Society, FSB, as Second Lien Agent,
and acknowledged by the Issuer and its Subsidiaries party thereto from time to
time, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

(xl) “Inventory” means inventory (as that term is defined in the Code).

(xli) “Investment Property” means (A) any and all investment property (as that
term is defined in the Code), and (B) any and all of the following (regardless
of whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

(xlii) “Issuer” has the meaning specified therefor in the recitals to this
Agreement.

(xliii) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(xliv) “Material Adverse Effect” means (a) a material adverse effect in the
business, operations, results of operations, assets, liabilities or financial
condition of Issuer and its Subsidiaries, taken as a whole, (b) a material
impairment of Issuer’s and its Subsidiaries ability to perform their obligations
under the Indenture, Notes and Security Documents to which they are parties or
of the Agent’s or Noteholder Group’s ability to enforce the Indebtedness under
the Notes or realize upon the Collateral (other than as a result of as a result
of an action taken or not taken that is solely in the control of Agent), or
(c) a material impairment of the enforceability or priority of Agent’s Liens
with respect to all or a material portion of the Collateral.

(xlv) “Mortgages” means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by Issuer or its
Subsidiaries in favor of Agent or its bailee, in form and substance reasonably
satisfactory to Agent, that encumbers real property collateral.

(xlvi) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

(xlvii) “Noteholder Group” means the Agent, the Trustee and each holder of
Notes.

(xlviii) “Notes” has the meaning specified therefor in the recitals to this
Agreement.

(xlix) “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals,

 

-6-



--------------------------------------------------------------------------------

continuations-in-part, re-examinations, reissues, and renewals thereof and
improvements thereon, (C) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, and (E) all of each Grantor’s
rights corresponding thereto throughout the world.

(l) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit B.

(li) “Permitted Investments” has the meaning specified therefor in the
Indenture.

(lii) “Permitted Liens” has the meaning specified therefor in the Indenture.

(liii) “Person” has the meaning specified therefor in the Indenture.

(liv) “Pledged Companies” means each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Person that becomes a Subsidiary of a Grantor
unless all of such Person’s Equity Interests constitute Excluded Property.

(lv) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Equity Interests now owned or hereafter acquired by such
Grantor, regardless of class or designation, including in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, also including any certificates
representing the Equity Interests, the right to receive any certificates
representing any of the Equity Interests, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing, provided, that Equity Interests that constitute Excluded
Property shall not be Pledged Interests.

(lvi) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(lvii) “Pledged Notes” has the meaning specified therefor in Section 6(i).

(lviii) “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

 

-7-



--------------------------------------------------------------------------------

(lix) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(lx) “Proceeds” has the meaning specified therefor in Section 3.

(lxi) “PTO” means the United States Patent and Trademark Office.

(lxii) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(lxiii) “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

(lxiv) “Rescission” has the meaning specified therefor in Section 7(k).

(lxv) “Secured Obligations” means all of the present and future obligations of
each of the Grantors arising from, or owing under or pursuant to, this
Agreement, the Indenture, the Notes or any of the other Security Documents
(including reasonable attorneys fees and expenses and any interest, fees, or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding).

(lxvi) “Securities Account” means a securities account (as that term is defined
in the Code).

(lxvii) “Security Document” has the meaning specified therefor in the Indenture.

(lxviii) “Security Interest” has the meaning specified therefor in Section 3.

(lxix) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

(lxx) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (B) all renewals thereof, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (D) the right to sue for past, present and future infringements and
dilutions thereof, (E) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (F) all of each Grantor’s rights
corresponding thereto throughout the world.

 

-8-



--------------------------------------------------------------------------------

(lxxi) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D.

(lxxii) “Triggering Event” means, as of any date of determination, that (A) an
Event of Default has occurred as of such date or (B) Excess Availability (under
and as defined in the Revolving Credit Agreement referred to in the
Intercreditor Agreement) is less than the greater of (i) $15,625,000 and (ii)
12.5% of the Maximum Revolver Amount (under and as defined in the Revolving
Credit Agreement) as of such date.

(lxxiii) “Trustee” has the meaning specified therefor in the preamble to this
Agreement.

(lxxiv) “URL” means “uniform resource locator,” an internet web address.

(lxxv) “VIN” has the meaning specified therefor in Section 5(h).

(b) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein or in
the Indenture). The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties. Any reference herein to the satisfaction, repayment, or
payment in full of the Secured Obligations shall mean (i) the payment or
repayment in full in immediately available funds of (A) the principal amount of,
and interest accrued with respect to, all outstanding Indebtedness under the
Notes, together with the payment of any premium applicable to the repayment of
Indebtedness under the Notes, (B) all fees and expenses of each member of the
Noteholder Group that have accrued regardless of whether demand has been made
therefor, (C) all fees or charges that have accrued hereunder or under the
Indenture or any Security Document and are unpaid, (ii) the receipt by Agent of
cash collateral in order to secure any other contingent Secured Obligations for
which a claim or demand for payment has been made at such time or in respect of
matters or circumstances known to Agent, the Trustee or a holder of Notes at the
time that are reasonably expected to result in any loss, cost, damage or expense
(including attorneys fees and legal expenses), such cash collateral to be in
such amount as the Agent (acting upon the instruction of the Directing Party)
reasonably determines is appropriate to secure such contingent Secured
Obligations and (iii) the payment or repayment in full in immediately available
funds of all other Secured Obligations other than unasserted contingent
indemnification obligations. Any reference herein to any Person shall be

 

-9-



--------------------------------------------------------------------------------

construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein shall be satisfied by the transmission of a Record.

(c) All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

2. [Reserved].

3. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of each member of the Noteholder Group, to
secure the Secured Obligations, a continuing security interest (hereinafter
referred to as the “Security Interest”) in all of such Grantor’s right, title,
and interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Commercial Tort Claims;

(e) all of such Grantor’s Deposit Accounts;

(f) all of such Grantor’s Equipment;

(g) all of such Grantor’s Farm Products;

(h) all of such Grantor’s Fixtures;

(i) all of such Grantor’s General Intangibles;

(j) all of such Grantor’s Inventory;

(k) all of such Grantor’s Investment Property;

(l) all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;

(m) all of such Grantor’s Negotiable Collateral (including all of such Grantor’s
Pledged Notes);

(n) all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);

(o) all of such Grantor’s Securities Accounts;

(p) all of such Grantor’s Supporting Obligations;

 

-10-



--------------------------------------------------------------------------------

(q) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Noteholder Group;
and

(r) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include the following property (the “Excluded Property”):
(i) voting Equity Interests of any controlled foreign corporation (under the
Internal Revenue Code) (“CFC”), solely to the extent that (y) such Equity
Interests represent more than 65% of the outstanding voting Equity Interests of
such CFC, and (z) pledging or hypothecating more than 65% of the total
outstanding voting Equity Interests of such CFC would result in adverse tax
consequences or the costs to the Grantors of providing such pledge are
unreasonably excessive (as determined by the First Lien Agent (as defined in the
Intercreditor Agreement) in consultation with Issuer) in relation to the
benefits to Agent and the other members of the Noteholder Group of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary); or (ii) any rights
or interest in any contract, lease, permit, license, or license agreement
covering real or personal property of any Grantor if under the terms of such
contract, lease, permit, license, or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein is prohibited
as a matter of law or under the terms of such contract, lease, permit, license,
or license agreement and such prohibition or restriction has not been waived or
the consent of the other party to such contract, lease, permit, license, or
license agreement has not been obtained (provided, that, (A) the foregoing
exclusions of this clause (ii) shall in no way be construed (1) to apply to the
extent that any described prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law, or
(2) to apply to the extent that any consent or waiver has been obtained that
would permit Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clauses (i)
and (ii) shall in no way be construed to limit, impair, or otherwise affect any
of Agent’s or any other member of the Noteholder Group’s continuing

 

-11-



--------------------------------------------------------------------------------

security interests in and liens upon any rights or interests of any Grantor in
or to (1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Equity Interests
(including any Accounts or Equity Interests), or (2) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, license agreement, or Equity Interests); or (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, provided that upon submission and acceptance by the PTO
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral.

4. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Noteholder Group or any of them, but for the fact that they are unenforceable or
not allowable (in whole or in part) as a claim in an Insolvency Proceeding
involving any Grantor due to the existence of such Insolvency Proceeding.

5. Grantors Remain Liable. Anything herein to the contrary notwithstanding, (a)
each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Agent or any other member of the Noteholder Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Noteholder Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Noteholder Group
be obligated to perform any of the obligations or duties of any Grantors
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder. Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Agreement, the Indenture, the Notes or any
other Security Document, Grantors shall have the right to possession and
enjoyment of the Collateral for the purpose of conducting the ordinary course of
their respective businesses, subject to and upon the terms hereof and of the
Indenture, the Notes and the Security Documents. Without limiting the generality
of the foregoing, it is the intention of the parties hereto that record and
beneficial ownership of the Pledged Interests, including all voting, consensual,
dividend, and distribution rights, shall remain in the applicable Grantor until
(i) the occurrence and continuance of an Event of Default and (ii) Agent has
notified the applicable Grantor of Agent’s election to exercise such rights with
respect to the Pledged Interests pursuant to Section 16.

6. Representations and Warranties. In order to induce Agent to enter into this
Agreement for the benefit of the Noteholder Group, each Grantor makes the
following representations and warranties to the Agent and the other members of
the Noteholder Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified

 

-12-



--------------------------------------------------------------------------------

or modified by materiality in the text thereof), as of the Issue Date, and such
representations and warranties shall survive the execution and delivery of this
Agreement:

(a) The name (within the meaning of Section 9-503 of the Code) and jurisdiction
of organization of each Grantor and each of its Subsidiaries is set forth on
Schedule 7 (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under the Indenture, the Notes and the
Security Documents).

(b) The chief executive office of each Grantor and each of its Subsidiaries is
located at the address indicated on Schedule 7 (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
the Indenture, the Notes and the Security Documents).

(c) Each Grantor’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule 7 (as
such Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Indenture, the Notes and the Security
Documents).

(d) As of the Issue Date, no Grantor and no Subsidiary of a Grantor holds any
commercial tort claims that exceed $250,000 in amount, except as set forth on
Schedule 1.

(e) Set forth on Schedule 9 (as such Schedule may be updated from time to time
subject to Section 7(k)(iii) with respect to Controlled Accounts and provided
that Grantors comply with Section 7(c) hereof) is a listing of all of Grantors’
and their Subsidiaries’ Deposit Accounts and Securities Accounts, including,
with respect to each bank or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.

(f) Schedule 8 sets forth all Real Property owned in fee by any of the Grantors
as of the Issue Date.

(g) As of the Issue Date: (i) Schedule 2 provides a complete and correct list of
all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor; (ii)
Schedule 3 provides a complete and correct list of all Intellectual Property
Licenses entered into by any Grantor pursuant to which (A) any Grantor has
provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business) or (B) any Person
has granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person, in each case, that is material to the
business of such Grantor, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or distributed by such Grantor; (iii) Schedule 4 provides a complete
and correct list of all Patents owned by any Grantor and all applications for
Patents owned by any Grantor; and (iv) Schedule 6 provides a complete and
correct list of all registered Trademarks owned by any Grantor, all applications
for registration of Trademarks owned by any Grantor, and all other Trademarks
owned by any Grantor and material to the conduct of the business of any Grantor.

 

-13-



--------------------------------------------------------------------------------

(h) (i) (A) each Grantor owns exclusively or holds licenses in all Intellectual
Property that is necessary in or material to the conduct of its business, and
(B) all employees and contractors of each Grantor who were involved in the
creation or development of any Intellectual Property for such Grantor that is
necessary in or material to the business of such Grantor have signed agreements
containing assignment of Intellectual Property rights to such Grantor and
obligations of confidentiality;

(i) to each Grantor’s knowledge, no Person has infringed or misappropriated or
is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect;

(ii) (A) to each Grantor’s knowledge, (1) such Grantor has never infringed or
misappropriated and is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect, and (B) there are no
infringement or misappropriation claims or proceedings pending, or to any
Grantor’s knowledge, threatened in writing against any Grantor, and no Grantor
has received any written notice or other communication of any actual or alleged
infringement or misappropriation of any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect;

(iii) to each Grantor’s knowledge, all registered Copyrights, registered
Trademarks, and issued Patents that are owned by such Grantor and necessary in
or material to the conduct of its business are valid, subsisting and enforceable
and in compliance with all legal requirements, filings, and payments and other
actions that are required to maintain such Intellectual Property in full force
and effect, and

(iv) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in or material to the conduct of the business of such
Grantor.

(i) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 11. Upon the making
of such filings, Agent shall have a perfected security interest in the
Collateral of each Grantor to the extent such security interest can be perfected
by the filing of a financing statement. Upon filing of any Copyright Security
Agreement with the United States Copyright Office, filing of any Patent Security
Agreement and any Trademark Security Agreement with the PTO, and the filing of
appropriate financing statements in the jurisdictions

 

-14-



--------------------------------------------------------------------------------

listed on Schedule 11, all action necessary or desirable to protect and perfect
the Security Interest in and on each Grantor’s Patents, Trademarks, or
Copyrights has been taken and such perfected Security Interest is enforceable as
such as against any and all creditors of and purchasers from any Grantor. All
action by any Grantor necessary to protect and perfect such security interest on
each item of Collateral has been duly taken.

(j) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Issue Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement; (iii) such
Grantor has the right and requisite authority to pledge, the Investment Property
pledged by such Grantor to Agent as provided herein; (iv) all actions necessary
or desirable to perfect and establish the priority required by the Intercreditor
Agreement of, or otherwise protect, Agent’s Liens in the Investment Property,
and the proceeds thereof, have been duly taken, upon (A) the execution and
delivery of this Agreement; (B) the taking of possession by Agent (or its agent
or designee) of any certificates representing the Pledged Interests, together
with undated powers (or other documents of transfer acceptable to Agent)
endorsed in blank by the applicable Grantor; (C) the filing of financing
statements in the applicable jurisdiction set forth on Schedule 11 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
the delivery of Control Agreements with respect thereto; and (v) each Grantor
has delivered to and deposited with Agent all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
acceptable to Agent) endorsed in blank with respect to such certificates. None
of the Pledged Interests owned or held by such Grantor has been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.

(k) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except as may be required in connection with such disposition of
Investment Property by laws affecting the offering and sale of securities
generally and except for consents, approvals, authorizations, or other orders or
actions that have been obtained or given (as applicable) and that are still in
force. No Intellectual Property License of any Grantor that is necessary in or
material to the conduct of such Grantor’s business requires any consent of any
other Person that has not been obtained in order for such Grantor to grant the
security interest granted hereunder in such Grantor’s right, title or interest
in or to such Intellectual Property License.

 

-15-



--------------------------------------------------------------------------------

(l) Schedule 12 sets forth all Certificated Equipment owned by Grantors as of
the Issue Date, by model, model year, and vehicle identification number (“VIN”).

(m) There is no default, breach, violation, or event of acceleration existing
under any promissory note (as defined in the Code) constituting Collateral and
pledged hereunder (each a “Pledged Note”) and no event has occurred or
circumstance exists which, with the passage of time or the giving of notice, or
both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.

(n) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and (C)
are not held by such Grantor in a Securities Account. In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.

7. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $500,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within five (5) Business
Days after acquisition thereof), notify Agent thereof, and if and to the extent
that perfection or priority of Agent’s Security Interest is dependent on or
enhanced by possession by Agent (or its bailee acting on its behalf in
accordance with Section 5.4 of the Intercreditor Agreement), the applicable
Grantor, promptly (and in any event within five (5) Business Days) after request
by Agent (or a bailee acting on Agent’s behalf in accordance with Section 5.4 of
the Intercreditor Agreement), shall execute such other documents and instruments
as shall be requested by the Agent (or its bailee acting on its behalf in
accordance with Section 5.4 of the Intercreditor Agreement) or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Agent (or its bailee acting on its
behalf in accordance with Section 5.4 of the Intercreditor Agreement), together
with such undated powers (or other relevant document of transfer acceptable to
Agent (acting upon the instruction of the Directing Party) (or Agent’s bailee
acting on its behalf in accordance with Section 5.4 of the Intercreditor
Agreement)) endorsed in blank as shall be requested by Agent (or its bailee
acting on its behalf in accordance with Section 5.4 of the Intercreditor
Agreement), and shall do such other acts or things deemed necessary or desirable
by Agent (acting upon the instruction of the Directing Party) to protect Agent’s
Security Interest therein;

 

-16-



--------------------------------------------------------------------------------

(b) Chattel Paper.

(i) Promptly (and in any event within five (5) Business Days) after request by
Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $500,000;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Indenture), promptly upon the request of Agent, such Chattel Paper
and instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the Security Interest of
Wilmington Savings Fund Society, FSB, as Agent for the benefit of the Noteholder
Group”;

(c) Control Agreements.

(i) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement (which may include a Controlled
Account Agreement), from each bank maintaining a Deposit Account or Securities
Account for such Grantor;

(ii) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor; and

(iii) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement with respect to all of such
Grantor’s investment property;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $500,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary),
notify Agent thereof and, promptly (and in any event within five (5) Business
Days) after request by Agent (or its bailee acting on its behalf in accordance
with Section 5.4 of the Intercreditor Agreement), enter into a tri-party
agreement with Agent (or its bailee acting on its behalf in accordance with
Section 5.4 of the Intercreditor Agreement) and the issuer or confirming bank
with respect to letter-of-credit rights assigning such letter-of-credit rights
to Agent (or its bailee acting on its behalf in accordance with Section 5.4 of
the Intercreditor Agreement) and directing all payments thereunder to Agent’s
Account (or the account of its bailee acting on its behalf in accordance with
Section 5.4 of the Intercreditor Agreement), all in form and substance
reasonably satisfactory to Agent (acting upon the instruction of the Directing
Party);

 

-17-



--------------------------------------------------------------------------------

(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$500,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Grantor or Grantors shall promptly (and in any event within five
(5) Business Days of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within five (5) Business Days) after request by Agent, amend
Schedule 1 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims and which is otherwise reasonably
satisfactory to Agent (acting upon the instruction of the Directing Party), and
hereby authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things deemed necessary or desirable by Agent (acting
upon the instruction of the Directing Party) to give Agent a perfected security
interest in any such Commercial Tort Claim;

(f) Government Contracts. Other than Accounts and Chattel Paper the value of
which does not at any one time exceed $1,000,000, if any Account or Chattel
Paper arises out of a contract or contracts with the United States of America or
any department, agency, or instrumentality thereof, Grantors shall promptly (and
in any event within five (5) Business Days of the creation thereof) notify Agent
thereof and, promptly (and in any event within five (5) Business Days) after
request by Agent, execute any instruments or take any steps reasonably required
by Agent (acting upon the instruction of the Directing Party) in order that all
moneys due or to become due under such contract or contracts shall be assigned
to Agent, for the benefit of the Noteholder Group, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with the PTO and
the United States Copyright Office, each Grantor shall execute and deliver to
Agent one or more Copyright Security Agreements, Trademark Security Agreements,
or Patent Security Agreements to further evidence Agent’s Lien on such Grantor’s
Patents, Trademarks, or Copyrights, and the General Intangibles of such Grantor
relating thereto or represented thereby;

(ii) Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
protect and diligently enforce and defend at such Grantor’s expense its
Intellectual Property, including (A) to diligently enforce and defend, including
promptly suing for infringement, misappropriation, or dilution and to recover
any and all damages for such infringement, misappropriation, or dilution, and
filing for opposition, interference, and cancellation against conflicting
Intellectual Property rights of any Person, (B) to prosecute diligently any
trademark application or service mark application that is part of the Trademarks
pending as of the date hereof or hereafter until the termination of this
Agreement, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter until the termination of
this Agreement, (D) to take all reasonable and necessary action to preserve and
maintain all of such Grantor’s Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of

 

-18-



--------------------------------------------------------------------------------

each Grantor who were involved in the creation or development of such
Intellectual Property to sign agreements containing assignment of Intellectual
Property rights and obligations of confidentiality. Each Grantor further agrees
not to abandon any Intellectual Property or Intellectual Property License that
is necessary in or material to the conduct of such Grantor’s business. Each
Grantor hereby agrees to take the steps described in this Section 7(g)(ii) with
respect to all new or acquired Intellectual Property to which it or any of its
Subsidiaries is now or later becomes entitled that is necessary in or material
to the conduct of such Grantor’s business;

(iii) Grantors acknowledge and agree that the Noteholder Group shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but any member of the Lender Group may do so
at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of Issuer;

(iv) On each date on which financial statements are required to be delivered
pursuant to Section 4.03(a)(i) of the Indenture in respect of a fiscal quarter
(or, if an Event of Default has occurred and is continuing, more frequently if
requested by Agent), each Grantor shall provide Agent with a written report of
all new Patents, Trademarks or Copyrights that are registered or the subject of
pending applications for registrations, and of all Intellectual Property
Licenses that are material to the conduct of such Grantor’s business, in each
case, which were acquired, registered, or for which applications for
registration were filed by any Grantor during the prior period and any statement
of use or amendment to allege use with respect to intent-to-use trademark
applications. In the case of such registrations or applications therefor, which
were acquired by any Grantor, each such Grantor shall file the necessary
documents with the appropriate Governmental Authority identifying the applicable
Grantor as the owner (or as a co-owner thereof, if such is the case) of such
Intellectual Property. In each of the foregoing cases, the applicable Grantor
shall promptly cause to be prepared, executed, and delivered to Agent
supplemental schedules to the applicable Security Documents to identify such
Patent, Trademark and Copyright registrations and applications therefor (with
the exception of Trademark applications filed on an intent-to-use basis for
which no statement of use or amendment to allege use has been filed) and
Intellectual Property Licenses as being subject to the security interests
created thereunder;

(v) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least five (5) Business
Days prior to such filing and complying with Section 7(g)(i). Upon receipt from
the United States Copyright Office of notice of registration of any Copyright,
each Grantor shall promptly (but in no event later than five (5) Business Days
following such receipt) notify (but without duplication of any notice required
by Section 7(g)(iv)) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. If any Grantor acquires from any Person any Copyright

 

-19-



--------------------------------------------------------------------------------

registered with the United States Copyright Office or an application to register
any Copyright with the United States Copyright Office, such Grantor shall
promptly (but in no event later than five (5) Business Days following such
acquisition) notify Agent of such acquisition and deliver, or cause to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. In the case of such Copyright registrations or applications
therefor which were acquired by any Grantor, each such Grantor shall promptly
(but in no event later than five (5) Business Days following such acquisition)
file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Copyrights;

(vi) Each Grantor shall take reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business,
including, as applicable (A) protecting the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current employees, consultants, licensees, vendors and contractors
with access to such information to execute appropriate confidentiality
agreements; (B) taking actions reasonably necessary to ensure that no trade
secret falls into the public domain; and (C) protecting the secrecy and
confidentiality of the source code of all software programs and applications of
which it is the owner or licensee by having and enforcing a policy requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with commercially reasonable use and non-disclosure restrictions; and

(vii) No Grantor shall enter into any Intellectual Property License material to
the conduct of the business to receive any license or rights in any Intellectual
Property of any other Person unless such Grantor has used commercially
reasonable efforts to permit the assignment of or grant of a security interest
in such Intellectual Property License (and all rights of Grantor thereunder) to
Agent (and any transferees of Agent).

(h) Investment Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Issue Date, it shall promptly (and in any event
within ten (10) Business Days of acquiring or obtaining such Collateral) deliver
to Agent a duly executed Pledged Interests Addendum identifying such Pledged
Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

(iii) Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction

 

-20-



--------------------------------------------------------------------------------

with respect to any Pledged Interests if the same is prohibited pursuant to the
Indenture, the Notes or the Security Documents;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof;

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (B) do not and will not constitute investment company
securities, and (C) are not and will not be held by such Grantor in a securities
account. In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provide or shall provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.

(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property having a fair market value in
excess of $2,500,000 it will promptly (and in any event within ten (10) Business
Days of acquisition) notify Agent of the acquisition of such Real Property and
will grant to Agent, for the benefit of the Noteholder Group, a Mortgage on each
fee interest in Real Property now or hereafter owned by such Grantor and shall
deliver such other documentation and opinions, in form and substance
satisfactory to Agent (acting upon the instruction of the Directing Party), in
connection with the grant of such Mortgage as Agent shall request in its
reasonable discretion, including title insurance policies, financing statements,
fixture filings and environmental audits and such Grantor shall pay all
recording costs, intangible taxes and other fees and costs (including reasonable
attorneys fees and expenses) incurred in connection therewith. Each Grantor
acknowledges and agrees that, to the extent permitted by applicable law, all of
the Collateral shall remain personal property regardless of the manner of its
attachment or affixation to real property;

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Indenture, or
(ii) create or permit to exist any Lien upon or with respect to any of the
Collateral of any Grantor, except for Permitted Liens. The inclusion of Proceeds
in the Collateral shall not be deemed to constitute Agent’s consent to any sale
or other disposition of any of the Collateral except as expressly permitted in
this Agreement or the Security Documents;

(k) Controlled Accounts; Controlled Investments.

(i) Each Grantor shall (A) establish and maintain cash management services of a
type and on terms reasonably satisfactory to Agent (acting upon the instruction
of the Directing Party) at one or more of the banks set forth on Schedule 10
(each a “Controlled

 

-21-



--------------------------------------------------------------------------------

Account Bank”), and shall take reasonable steps to ensure that all of its
Account Debtors forward payment of the amounts owed by them directly to such
Controlled Account Bank, and (B) deposit or cause to be deposited promptly, and
in any event no later than the first Business Day after the date of receipt
thereof, all of their collections in respect of Collateral (including those sent
directly by their Account Debtors to a Grantor) into a bank account of such
Grantor (each, a “Controlled Account”) at one of the Controlled Account Banks.

(ii) Each Grantor shall establish and maintain Controlled Account Agreements
with Agent (or its bailee acting on its behalf in accordance with Section 5.4 of
the Intercreditor Agreement) and the applicable Controlled Account Bank, in form
and substance reasonably acceptable to Agent (acting upon the instruction of the
Directing Party). Unless otherwise agreed to by Agent (or its bailee acting on
its behalf in accordance with Section 5.4 of the Intercreditor Agreement), each
such Controlled Account Agreement shall provide, among other things, that (A)
the Controlled Account Bank will comply with any instructions originated by
Agent (or its bailee acting on its behalf in accordance with Section 5.4 of the
Intercreditor Agreement) directing the disposition of the funds in such
Controlled Account without further consent by the applicable Grantor, (B) the
Controlled Account Bank waives, subordinates, or agrees not to exercise any
rights of setoff or recoupment or any other claim against the applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment, and (C) upon the instruction of Agent
(or its bailee acting on its behalf in accordance with Section 5.4 of the
Intercreditor Agreement) (an “Activation Instruction”), the Controlled Account
Bank will forward by daily sweep all amounts in the applicable Controlled
Account to the account of Agent (or its bailee acting on its behalf in
accordance with Section 5.4 of the Intercreditor Agreement). Agent agrees not to
issue an Activation Instruction with respect to the Controlled Accounts unless a
Triggering Event has occurred and is continuing at the time such Activation
Instruction is issued. If a Triggering Event has occurred and is continuing,
Agent may in its reasonable discretion (acting upon the instruction of the
Directing Party) issue an Activation Instruction, provided that if the
Triggering Event exists as a result of Excess Availability (under and as defined
in the Revolving Credit Agreement) being less than the greater of (i)
$15,625,000 and (ii) 12.5% of the Maximum Revolver Amount (under and as defined
in the Revolving Credit Agreement), Agent (or its bailee acting on its behalf in
accordance with Section 5.4 of the Intercreditor Agreement) shall issue such
Activation Instruction. Agent agrees to use commercially reasonable efforts to
rescind an Activation Instruction (the “Rescission”) if, after the occurrence of
such Triggering Event, (x) ninety (90) consecutive days have passed during which
Excess Availability has exceeded the greater of (i) $15,625,000 and (ii) 12.5%
of the Maximum Revolver Amount and (y) no Event of Default has occurred and is
continuing.

(iii) So long as no Default or Event of Default has occurred and is continuing,
Issuer may amend Schedule 10 to add or replace a Controlled Account Bank or
Controlled Account and shall upon such addition or replacement provide to Agent
an amended Schedule 10; provided, however, that (A) such prospective Controlled
Account Bank shall be reasonably satisfactory to Agent (acting upon the
instruction of the Directing Party), and (B) prior to the time of the opening of
such Controlled Account, the applicable Grantor and such prospective Controlled
Account Bank shall have executed and delivered to Agent (or its bailee acting on
its behalf in accordance with Section 5.4 of the Intercreditor Agreement) a
Controlled

 

-22-



--------------------------------------------------------------------------------

Account Agreement. Each Grantor shall close any of its Controlled Accounts (and
establish replacement Controlled Account accounts in accordance with the
foregoing sentence) as promptly as practicable and in any event within
forty-five (45) days after notice from Agent that the operating performance,
funds transfer, or availability procedures or performance of the Controlled
Account Bank with respect to Controlled Account Accounts or Agent’s liability
under any Controlled Account Agreement with such Controlled Account Bank is no
longer acceptable in Agent’s reasonable judgment (acting upon the instruction of
the Directing Party).

(iv) Other than (i) an aggregate amount of not more than $250,000 at any one
time, in the case of Grantors and their Subsidiaries, and (ii) amounts deposited
into Deposit Accounts specially and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for any Grantor’s or its
Subsidiaries’ employees, no Grantor will, and no Grantor will permit its
Subsidiaries to, make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless Grantor or its Subsidiary, as applicable, and the
applicable bank or securities intermediary have entered into Control Agreements
with Agent (or its bailee acting on its behalf in accordance with Section 5.4 of
the Intercreditor Agreement) governing such Permitted Investments in order to
perfect (and further establish) Agent’s Liens in such Permitted Investments.

(l) Name, Etc. No Grantor will, nor will any Grantor permit any of its
Subsidiaries to, change its name, organizational identification number,
jurisdiction of organization or organizational identity; provided, that Grantor
or any of its Subsidiaries may change its name upon at least five (5) Business
Days prior written notice to Agent of such change.

(m) Certificated Equipment. Unless Agent otherwise agrees, Grantors shall
maintain the Custodial Agreement in force and effect or, at the request of
Agent, enter into a replacement custodial agreement with Agent substantially in
the form of Exhibit E. Promptly (and in any event within five (5) Business Days)
with respect to all goods covered by a certificate of title owned by any
Grantor, such Grantor shall deliver to the custodian under the Custodial
Agreement, the certificates of title for all such goods. On each date on which
financial statements are required to be delivered pursuant to Section 4.03(a)(i)
of the Indenture (or, if an Event of Default has occurred and is continuing,
more frequently if requested by Agent), Grantors shall provide Agent with an
updated Schedule 12 which shall identify (A) all Certificated Equipment acquired
since the last update of Schedule 12 and (B) all Certificated Equipment sold,
disposed of or otherwise no longer owned by a Grantor since the last update of
Schedule 12; and

(n) Pledged Notes. Grantors (i) without the prior written consent of Agent
(acting upon the instruction of the Directing Party), will not (A) waive or
release any monetary or material obligation of any Person that is obligated
under any of the Pledged Notes, (B) take or omit to take any action or knowingly
suffer or permit any action to be omitted or taken, the taking or omission of
which would result in any right of offset against sums payable under the Pledged
Notes, or (C) other than as permitted pursuant to the Indenture, assign or
surrender their rights and interests under any of the Pledged Notes or
terminate, cancel, modify, change, supplement or amend the Pledged Notes in any
manner materially adverse to Grantor, and

 

-23-



--------------------------------------------------------------------------------

(ii) shall provide to Agent copies of all material written notices (including
notices of default) given or received with respect to the Pledged Notes promptly
after giving or receiving such notice.

8. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the Indenture and Security Documents referred to
below in the manner so indicated.

(a) Indenture. In the event of any conflict between any provision in this
Agreement and a provision in the Indenture, such provision of the Indenture
shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

(c) Intercreditor Agreement. Notwithstanding any provision contained herein, (i)
this Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject to the Intercreditor Agreement and
(ii) in the event of a conflict between any provision in this Agreement and a
provision in the Intercreditor Agreement, the provisions of the Intercreditor
Agreement shall control.

9. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request (including upon the
instruction of the Directing Party), in order to perfect and protect the
Security Interest granted hereby, to create, perfect or protect the Security
Interest purported to be granted hereby or to enable Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request
(including upon the instruction of the Directing Party), in order to perfect and
preserve the Security Interest granted or purported to be granted hereby.

(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing

 

-24-



--------------------------------------------------------------------------------

office acceptance. Each Grantor also hereby ratifies any and all financing
statements or amendments previously filed by Agent in any jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent (acting upon the instruction of the Directing Party), subject
to such Grantor’s rights under Section 9-509(d)(2) of the Code.

10. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses in connection with the enforcement of Agent’s rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Equity Interests that are pledged hereunder be registered in the name of
Agent or any of its nominees.

11. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Indenture, to take any
action and to execute any instrument which Agent (acting upon the instruction of
the Directing Party) may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent (acting upon the instruction of the Directing Party) may deem necessary or
desirable for the collection of any of the Collateral of such Grantor or
otherwise to enforce the rights of Agent with respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

 

-25-



--------------------------------------------------------------------------------

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Noteholder Group, shall have the right, but shall
not be obligated, to bring suit in its own name to enforce the Intellectual
Property and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
Agent (acting upon the instruction of the Directing Party) in aid of such
enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

12. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.

13. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Noteholder
Group, and shall not impose any duty upon Agent to exercise any such
powers. Except for the safe custody of any Collateral in its actual possession
and the accounting for moneys actually received by it hereunder, Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which Agent accords
its own property.

14. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of such
Grantor have been assigned to Agent, for the benefit of the Noteholder Group, or
that Agent has a security interest therein, and (b) collect the Accounts,
General Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Indenture, the Notes and the Security Documents.

15. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a

 

-26-



--------------------------------------------------------------------------------

restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market. Each Grantor, therefore,
agrees that: (a) if Agent shall, pursuant to the terms of this Agreement, sell
or cause the Pledged Interests or any portion thereof to be sold at a private
sale, Agent shall have the right to rely upon the advice and opinion of any
nationally recognized brokerage or investment firm (but shall not be obligated
to seek such advice and the failure to do so shall not be considered in
determining the commercial reasonableness of such action) as to the best manner
in which to offer the Pledged Interest or any portion thereof for sale and as to
the best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Agent has handled the disposition in
a commercially reasonable manner.

16. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior notice to any
Grantor, and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights, or
any other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable (acting upon the instruction of the Directing
Party) for or against all matters submitted or which may be submitted to a vote
of shareholders, partners or members, as the case may be. The power-of-attorney
and proxy granted hereby is coupled with an interest and shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent (acting upon the instruction of the
Directing Party), vote or take any consensual action with respect to such
Pledged Interests which would materially adversely affect the rights of Agent or
the Noteholder Group, or the value of the Pledged Interests.

17. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent may, and, at the instruction of the holders of Notes in accordance
with the Indenture, shall exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the Indenture, the Notes or
the Security Documents, or otherwise available to it, all the rights and
remedies of a secured party on default under the Code or any other applicable
law. Without limiting the generality of the foregoing, each Grantor expressly
agrees that, in any such event, Agent without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon any Grantor or any other
Person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the

 

-27-



--------------------------------------------------------------------------------

Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given. Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that (A) the
internet shall constitute a “place” for purposes of Section 9-610(b) of the Code
and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten (10) days prior to the sale shall constitute a
reasonable notification for purposes of Section 9-611(b) of the Code. Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s Intellectual Property,
including but not limited to, any labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, and advertising matter,
whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any Intellectual
Property License), as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.

(c) Agent may, in addition to other rights and remedies provided for herein, in
the Indenture, the Notes or the Security Documents, or otherwise available to it
under applicable law and without the requirement of notice to or upon any
Grantor or any other Person (which notice is hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Grantor’s Deposit Accounts in which Agent’s Liens are perfected
by control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Agent, and (ii) with respect to any Grantor’s
Securities Accounts in which Agent’s Liens are perfected by control under
Section 9-106 of the Code, instruct the securities intermediary maintaining such
Securities Account for the applicable Grantor to (A) transfer any cash in such
Securities Account to or for the benefit of Agent, or (B) liquidate any
financial assets in such Securities Account that are customarily sold on a
recognized market and transfer the cash proceeds thereof to or for the benefit
of Agent.

 

-28-



--------------------------------------------------------------------------------

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Indenture. In the event the proceeds of Collateral are
insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

18. Remedies Cumulative. Each right, power, and remedy of Agent or any member of
the Noteholder Group as provided for in this Agreement or the Security Documents
or now or hereafter existing at law or in equity or by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power, or remedy provided for in this Agreement and the Security
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Agent or any member
of the Noteholder Group of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by Agent or such other
member of the Noteholder Group of any or all such other rights, powers, or
remedies.

19. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

20. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and the other members of the
Noteholder Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys fees) growing out of or resulting from this
Agreement (including enforcement of this Agreement) or the Indenture or any
Security Document to which such Grantor is a party, except claims, losses or
liabilities resulting from the gross negligence or willful misconduct of the
party seeking indemnification as determined by a final non-appealable order of a
court of competent jurisdiction. This provision shall survive the termination of
this Agreement and the Indenture and the repayment of the Secured Obligations.

 

-29-



--------------------------------------------------------------------------------

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent all fees
and expenses which Agent or any other member of the Noteholder Group may incur
in connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or, upon an Event of Default, the sale of,
collection from, or other realization upon, any of the Collateral in accordance
with this Agreement, the Indenture and the other Security Documents, (iii) the
exercise or enforcement of any of the rights of Agent hereunder or (iv) the
failure by any Grantor to perform or observe any of the provisions hereof.

21. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE INDENTURE AND THE
OTHER SECURITY DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each Grantor to which such amendment
applies.

22. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Indenture, and to any of the Grantors at their
respective addresses specified in Indenture, or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
party.

23. Continuing Security Interest: Assignments under Indenture.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Indebtedness under the
Notes has been paid in full in accordance with the provisions of the Indenture,
(ii) be binding upon each Grantor, and their respective successors and assigns,
and (iii) inure to the benefit of, and be enforceable by, Agent, and its
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (iii), any holder of Notes may, in accordance with the
provisions of the Indenture, assign or otherwise transfer all or any portion of
its rights and obligations under the Notes to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such holder herein or otherwise. Upon payment in full of the Secured
Obligations in accordance with the provisions of the Indenture, the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, upon
Issuer’s request, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Indenture, any
Security Document, or any other instrument or document executed and delivered by
any Grantor to Agent, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Noteholder Group, or any of them, shall release any Grantor
from any obligation, except a release or discharge executed in writing by Agent
in accordance with the provisions of the Indenture. Agent shall not by any act,
delay,

 

-30-



--------------------------------------------------------------------------------

omission or otherwise, be deemed to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by Agent and then only to
the extent therein set forth. A waiver by Agent of any right or remedy on any
occasion shall not be construed as a bar to the exercise of any such right or
remedy which Agent would otherwise have had on any other occasion.

(b) Each Grantor agrees that, if any payment made by any Grantor or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set,
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any other member of the Noteholder Group
to such Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing
clause (a), such Lien or other Collateral shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

24. Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that Agent or any other member of the Noteholder
Group may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest or any fee or any other amount payable under the
Indenture, the Notes or any Security Document is outstanding and unpaid.

25. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT

 

-31-



--------------------------------------------------------------------------------

AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND AGENT WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

(d) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY
GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE SWING LENDER, ANY
OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

 

-32-



--------------------------------------------------------------------------------

26. New Subsidiaries. Pursuant to Section 4.16 of the Indenture, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Agreement shall not require the consent
of any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

27. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the each member of the Noteholder Group.

28. Miscellaneous.

(a) This Agreement is a Security Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Security Document
mutatis mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Noteholder Group or any Grantor, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

[signature pages follow]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:   NUVERRA ENVIRONMENTAL SOLUTIONS, INC.   By:  

/s/ Mark D. Johnsrud

  Name:   Mark D. Johnsrud   Title:   Chairman and Chief Executive Officer  
1960 WELL SERVICES, LLC   BADLANDS LEASING, LLC   BADLANDS POWER FUELS, LLC (DE)
  BADLANDS POWER FUELS, LLC (ND)   HECKMANN WATER RESOURCES CORPORATION  
HECKMANN WATER RESOURCES (CVR), INC.   HECKMANN WOODS CROSS, LLC   HEK WATER
SOLUTIONS, LLC   IDEAL OILFIELD DISPOSAL, LLC   LANDTECH ENTERPRISES, L.L.C.  
NES WATER SOLUTIONS, LLC   NUVERRA TOTAL SOLUTIONS, LLC   By:  

/s/ Mark D. Johnsrud

  Name:   Mark D. Johnsrud   Title:   President   APPALACHIAN WATER SERVICES,
LLC   By:   HEK Water Solutions, LLC, its managing member   By:  

/s/ Mark D. Johnsrud

  Name:   Mark D. Johnsrud   Title:   President

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT:   WILMINGTON SAVINGS FUND SOCIETY, FSB   By:  

/s/ Geoffrey J. Lewis

  Name:   Geoffrey J. Lewis   Title:   Vice President

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT

FORM OF JOINDER

Joinder No.      (this “Joinder”), dated as of              20    , to the
Security Agreement, dated as of April 15, 2016 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Security
Agreement”), by and among each of the parties listed on the signature pages
thereto and those additional entities that thereafter become parties thereto
(collectively, jointly and severally, “Grantors” and each, individually, a
“Grantor”) and WILMINGTON SAVINGS FUND SOCIETY, FSB (“Wilmington”), in its
capacity as collateral agent for the holders of Notes (in such capacity,
together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Indenture dated as of April 15, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among Nuverra Environmental Solutions, Inc., a Delaware
corporation, as Issuer (“Issuer”), and Wilmington, as trustee (the “Trustee”),
the Issuer has issued its 12.500% / 10.000% Senior Secured Second Lien Notes due
2021 (the “Notes”); and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Indenture, and this Joinder shall be subject
to the rules of construction set forth in Section 1(b) of the Security
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the holders of Notes to make certain financial accommodations to Issuer as
provided for in the Indenture, the Notes and the Security Documents; and

WHEREAS, pursuant to Section 4.16 of the Indenture and Section 26 of the
Security Agreement, certain Subsidiaries of the Issuer must execute and deliver
certain Security Documents, including the Security Agreement, and the joinder to
the Security Agreement by the undersigned new Grantor or Grantors (collectively,
the “New Grantors”) may be accomplished by the execution of this Joinder in
favor of Agent, for the benefit of each member of the Noteholder Group; and

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of Issuer and, as
such, will benefit by virtue of the financial accommodations extended to Issuer
by the holders of Notes and (b) by becoming a Grantor will benefit from certain
rights granted to the Grantors pursuant to the terms of the Indenture, the Notes
and the Security Documents;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

Annex I - 1



--------------------------------------------------------------------------------

1. In accordance with Section 26 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date hereof. In furtherance of the foregoing, each New
Grantor hereby unconditionally grants, assigns, and pledges to Agent, for the
benefit of each member of the Noteholder Group, to secure the Secured
Obligations, a continuing security interest in and to all of such New Grantor’s
right, title and interest in and to the Collateral. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include each New
Grantor. The Security Agreement is incorporated herein by reference.

2. Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule 3,
“Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts”, Schedule 10,
“Controlled Account Banks”, Schedule 11, “List of Uniform Commercial Code Filing
Jurisdictions”, and Schedule 12, “Certificated Equipment” attached hereto
supplement Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5,
Schedule 6, Schedule 7, Schedule 8, Schedule 9, Schedule 10, Schedule 11, and
Schedule 12 respectively, to the Security Agreement and shall be deemed a part
thereof for all purposes of the Security Agreement.

3. Each New Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Indenture or the Security
Documents.

4. Each New Grantor represents and warrants to Agent and each other member of
the Noteholder Group that this Joinder has been duly executed and delivered by
such New Grantor and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

5. This Joinder is a Security Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this

 

Annex I - 2



--------------------------------------------------------------------------------

Joinder by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Joinder. Any party delivering an executed counterpart of this Joinder by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Joinder but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Joinder.

6. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

7. THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Annex I - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GRANTORS:   [NAME OF NEW GRANTOR]   By:  

 

  Name:  

 

  Title:  

 

  [NAME OF NEW GRANTOR]   By:  

 

  Name:  

 

  Title:  

 

AGENT:   WILMINGTON SAVINGS FUND SOCIETY, FSB   By:  

 

  Name:  

 

  Title:  

 

 

Agreed and accepted: [NAME OF GRANTOR (EXCLUDING NEW GRANTORS)] By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO JOINDER NO.      TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this      day of             , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WILMINGTON SAVINGS FUND SOCIETY, FSB
(“Wilmington”), in its capacity as agent for each holder of Notes (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Indenture dated as of April 15, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among Nuverra Environmental Solutions, Inc., a Delaware
corporation, as Issuer (“Issuer”), and Wilmington, as trustee (the “Trustee”),
the Issuer has issued its 12.500% / 10.000% Senior Secured Second Lien Notes due
2021 (the “Notes”); and

WHEREAS, in connection with the Indenture, the Grantors have executed and
delivered to Agent, for the benefit of each member of the Noteholder Group, that
certain Security Agreement, dated as of April 15, 2016 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of each member of the Noteholder Group,
this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Indenture, and this Copyright Security Agreement shall
be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
member of the Noteholder Group, to secure the Secured Obligations, a continuing
security interest (referred to in this Copyright Security Agreement as the
“Security Interest”) in all of such Grantor’s right, title and interest in and
to the following, whether now owned or hereafter acquired or arising
(collectively, the “Copyright Collateral”):

 

A-1



--------------------------------------------------------------------------------

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;

(b) all renewals or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Noteholder Group or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of each member of the Noteholder Group, pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of Agent with respect to the Security Interest in the
Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Copyright Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written notice
of no less than five (5) Business Days before filing any additional application
for registration of any copyright and prompt notice in writing of any additional
copyright registrations granted therefor after the date hereof. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Copyright Security Agreement by amending Schedule I
to include any future United States registered copyrights or applications
therefor of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Copyright Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement is a Security Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security
Agreement. Delivery of an executed counterpart of this Copyright Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally

 

A-2



--------------------------------------------------------------------------------

as effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:  

 

    Name:  

 

    Title:  

 

   

 

    By:  

 

    Name:  

 

    Title:  

 

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     WILMINGTON SAVINGS FUND SOCIETY,
FSB     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

Copyright Registrations

 

Grantor

  

Country

  

Copyright

  

Registration No.

  

Registration Date

                                                                                
              

Copyright Licenses



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
     day of             , 20    , by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WILMINGTON SAVINGS FUND SOCIETY, FSB
(“Wilmington”), in its capacity as agent for each holder of Notes (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Indenture dated as of April 15, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among Nuverra Environmental Solutions, Inc., a Delaware
corporation, as Issuer (“Issuer”), and Wilmington, as trustee (the “Trustee”),
the Issuer has issued its 12.500% / 10.000% Senior Secured Second Lien Notes due
2021 (the “Notes”); and

WHEREAS, in connection with the Indenture, the Grantors have executed and
delivered to Agent, for the benefit of each member of the Noteholder Group, that
certain Security Agreement, dated as of April 15, 2016 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “ Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of each member of the Noteholder Group,
this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Indenture, and this Patent Security Agreement shall be
subject to the rules of construction set forth in Section 1(b) of the Security
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
member of the Noteholder Group, to secure the Secured Obligations, a continuing
security interest (referred to in this Patent Security Agreement as the
“Security Interest”) in all of such Grantor’s right, title and interest in and
to the following, whether now owned or hereafter acquired or arising
(collectively, the “Patent Collateral”):

 

B-1



--------------------------------------------------------------------------------

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.

3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Noteholder Group or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of each member of the Noteholder Group, pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of Agent with respect to the Security Interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. To the extent there is any inconsistency
between this Patent Security Agreement and the Security Agreement, the Security
Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Patent Security Agreement is a Security Document. This
Patent Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security
Agreement. Delivery of an executed counterpart of this Patent Security Agreement
by telefacsimile or other electronic method of transmission shall be equally as

 

B-2



--------------------------------------------------------------------------------

effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

 

  By:  

 

  Name:  

 

  Title:  

 

  ACCEPTED AND ACKNOWLEDGED BY: AGENT:   WILMINGTON SAVINGS FUND SOCIETY, FSB  
By:  

 

  Name:  

 

  Title:  

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

 

Country

 

Patent

  

Application/

Patent No.

  

Filing Date

                                                                               

Patent Licenses



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of                  , 20     (this
“Pledged Interests Addendum”), is delivered pursuant to Section 7 of the
Security Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Security Agreement,
dated as of April 15, 2016, (as amended, restated, supplemented, or otherwise
modified from time to time, the “Security Agreement”), made by the undersigned,
together with the other Grantors named therein, to WILMINGTON SAVINGS FUND
SOCIETY, FSB, as Agent. Initially capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Security Agreement or, if
not defined therein, in the Indenture, and this Pledged Interests Addendum shall
be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis. The undersigned hereby agrees that the additional
interests listed on Schedule I shall be and become part of the Pledged Interests
pledged by the undersigned to Agent in the Security Agreement and any pledged
company set forth on Schedule I shall be and become a “Pledged Company” under
the Security Agreement, each with the same force and effect as if originally
named therein.

This Pledged interests Addendum is a Security Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

 

By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO PLEDGED INTERESTS ADDENDUM]



--------------------------------------------------------------------------------

SCHEDULE I

to

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

  

Name of Pledged
Company

  

Number of

Shares/Units

  

Class of

Interests

  

Percentage

of Class

Owned

  

Certificate

Nos.

                                            



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this      day of             , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WILMINGTON SAVINGS FUND SOCIETY, FSB
(“Wilmington”), in its capacity as agent for each holder of Notes (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Indenture dated as of April 15, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among Nuverra Environmental Solutions, Inc., a Delaware
corporation, as Issuer (“Issuer”), and Wilmington, as trustee (the “Trustee”),
the Issuer has issued its 12.500% / 10.000% Senior Secured Second Lien Notes due
2021 (the “Notes”); and

WHEREAS, in connection with the Indenture, the Grantors have executed and
delivered to Agent, for the benefit of each member of the Noteholder Group, that
certain Security Agreement, dated as of April 15, 2016 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “ Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of each member of the Noteholder Group,
this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Indenture, and this Trademark Security Agreement shall
be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
member of the Noteholder Group, to secure the Secured Obligations, a continuing
security interest (referred to in this Trademark Security Agreement as the
“Security Interest”) in all of such Grantor’s right, title and interest in and
to the following, whether now owned or hereafter acquired or arising
(collectively, the “Trademark Collateral”):

 

D-1



--------------------------------------------------------------------------------

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Noteholder Group or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of each member of the Noteholder Group, pursuant to
the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of Agent with respect to the Security Interest in the
Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Trademark Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement is a Security Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security
Agreement. Delivery of an executed counterpart of this

 

D-2



--------------------------------------------------------------------------------

Trademark Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Trademark Security Agreement. Any party delivering an
executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Trademark Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Trademark Security Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:  

 

    Name:  

 

    Title:  

 

   

 

    By:  

 

    Name:  

 

    Title:  

 

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     WILMINGTON SAVINGS FUND SOCIETY,
FSB     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Application/

Registration No.

  

App/Reg Date

                                                                                
              

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses



--------------------------------------------------------------------------------

EXHIBIT E

CUSTODIAL AGREEMENT

The Custodial Agreement (“Agreement”) is made and entered into as of
                    , 20     by and among                     , Wilmington
Savings Fund Society, FSB, as collateral agent (the “Secured Party”), and
                     (the “Company”).

RECITALS

A. Reference is made to (i) that certain Indenture dated as of April 15, 2016,
which was made and entered into by and among Nuverra Environmental Solutions,
Inc., as the issuer and Wilmington Savings Fund Society, FSB, as trustee (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Indenture”) and (ii) that certiain Security Agreement dated
as of April 15, 2016, which was made and entered into by and among the Issuer,
the other grantors party thereto and Wilmington Savings Fund Society, FSB, as
collateral agent (the “Secured Party”).

B. Pursuant to the terms of the Indenture and the Security Documents, Debtors
are required to provide to the Secured Party a perfected, first priority
security interest in certain equipment and vehicles subject to certificates of
title now owned by or hereafter acquired by any Debtor (the “Vehicles”),
including without limitation, the equipment and vehicles which are subject to
certificates of title and listed on Schedule A to the Appraisal Certificate (the
“Appraisal Certificate”), dated as of the date hereof, by Issuer in favor of the
Secured Party (a copy of which has been delivered to Collateral Agent) (as
updated from time to time in accordance with Section 3.3).

C.                     , together with any of its agents or designees, and any
successor in such capacity (the “Collateral Agent”), has agreed to act as
Collateral Agent with respect to the Vehicles for the benefit of the Secured
Party pursuant to the terms of this Agreement.

Now, therefore, in consideration of the covenants and agreements set forth
herein, the parties agree as follows:

1. DEFINITIONS

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Indenture. The following terms shall have the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined):

“Certificate” means, with respect to a Vehicle, the certificate of title or
equivalent certificate or document, issued by the relevant Jurisdiction,
evidencing ownership of the Vehicle.

“Debtors” means the Company and any of its subsidiaries or affiliates that are
required to provide to Secured Party a perfected, first priority security
interest in its Vehicles pursuant to the Loan Documents.

 

7



--------------------------------------------------------------------------------

“Jurisdiction” means, with respect to a Vehicle, the state, commonwealth,
province, territory, county, or other governmental entity that is responsible
for issuing the Certificate for such Vehicle.

“Released Vehicle” means any Vehicle with respect to which the Secured Party’s
Lien is to be released pursuant to Section 3.2.2.

“Required Perfection Documents” means, with respect to any Vehicle, the
Certificate with respect to such Vehicle, and any title applications and other
documentation necessary to be delivered to the Jurisdiction with respect to such
Vehicle in order to perfect the Secured Party’s security interest in such
Vehicle.

“Required Release Documents” means, with respect to a Released Vehicle, any
document or certificate (including, but not limited to, the Certificate) that
Collateral Agent reasonably believes to be necessary in order to have the
Secured Party’s Lien released and removed from the relevant Certificate.

“Required Signatures” means, in the case of a Certificate, the signatures, and
notarial acknowledgements if applicable, to any Required Perfection Documents or
any Required Release Documents that Collateral Agent reasonably believes to be
necessary in order to have such Certificate processed by the relevant
Jurisdiction to reflect the perfection of, or release of, the Secured Party’s
Lien. Where allowed by the relevant Jurisdiction, the Required Signatures may be
in the form of a stamp, or may be the signature of Collateral Agent acting with
power of attorney for the Secured Party as provided in Section 6, or Secured
Party acting with power of attorney for the Debtors granted under the Indenture
or the Security Documents.

“Security Documents” means the Security Documents, as that term is defined in
the Indenture.

“Vehicle Collateral” means any Certificates relating to the Vehicles.

2. PERFECTION OF LIENS IN VEHICLES.

(a) Perfection of Current Vehicles.

Collateral Agent hereby represents to Secured Party that on the date hereof, (a)
it has possession of (or in Jurisdictions with electronic titles, access to) the
Certificates for each of the Vehicles set forth on Schedule A to the Appraisal
Certificate that are marked under both Column “[    ]” ([                    ]
Received Original Certificate”) and Column “[    ]” (Wells Fargo as Lienholder)
thereof with a “Y”, and each such Certificate reflects Secured Party as the
first priority lienholder, and (b) it has possession of (or in Jurisdictions
with electronic titles, access to) the Certificates for each Vehicle set forth
on Schedule A to the Appraisal Certificate that are marked under Column “[    ]”
([    ] Received Original Certificate”) thereof with a “Y” and Column “[    ]”
(Wells Fargo as Lienholder) thereof with a “N” or blank, which Certificates do
not yet reflect Secured Party as a first priority lienholder. Collateral Agent
hereby agrees to prepare all Required Perfection Documents with respect to each
of the Certificates described in clause (b) of the immediately preceding
sentence and submit all such Required Perfection Documents in accordance with
the provisions of Section 2.2. The Company represents that, as of

 

8



--------------------------------------------------------------------------------

the date hereof, the Certificates and Required Perfection Documents for each of
the Vehicles set forth on Schedule A to the Appraisal Certificate that are
marked under Column “[    ]” ([    ] Received Copy”) thereof with a “Y” have
been submitted to the applicable Jurisdictions, together with the applicable
fees required by such Jurisdictions. The Company hereby agrees that upon receipt
of the Certificates for the Vehicles described in the immediately preceding
sentence following processing by the applicable Jurisdictions, the Company shall
promptly deliver such Certificates to the Collateral Agent. Collateral Agent and
the Company each hereby represent to Secured Party that as of the date hereof,
there are no Vehicles which are subject to certificates of title listed on the
Appraisal Certificate for which Collateral Agent has not received an original
Certificate (or in Jurisdictions with electronic titles, access to) or for which
a Certificate has been submitted to the applicable Jurisdiction for processing
to be returned to Collateral Agent.

(b) Perfection of Subsequent Vehicles.

With respect to any Certificates received by Collateral Agent which do not
reflect the Secured Party as a first priority lienholder, Collateral Agent shall
prepare all Required Perfection Documents with respect thereto and submit all
such Required Perfection Documents and required fees via hand delivery or
overnight Federal Express to the Jurisdiction with respect to such Certificates
within a reasonable and agreed upon timeframe.

3. APPOINTMENT AND AUTHORIZATION OF COLLATERAL AGENT; DUTIES OF COLLATERAL
AGENT.

(a) Appointment and Authorization.

Secured Party hereby designates and appoints                      to act as
Collateral Agent under this Agreement with respect to the Vehicle Collateral.
Secured Party hereby authorizes the Collateral Agent, and Collateral Agent
hereby agrees, (a) to take custody of the Certificates, (b) perform any such
administrative duties and obligations with respect to the Vehicles and the
Certificates as expressly delegated to the Collateral Agent in this Agreement,
and (c) to otherwise deal with the Vehicle Collateral as expressly requested by
Secured Party in writing. The parties hereto acknowledge and agree that in
providing agent services hereunder, the Collateral Agent is acting as an
independent contractor, and not as a fiduciary of any other party hereto.

(b) Certificates.

 

  (i) Custody of Certificates.

All processed Certificates received by Collateral Agent following processing by
a Jurisdiction, shall be maintained by Collateral Agent in a segregated,
fireproof location throughout the term of this Agreement, subject only to the
processing or release thereof pursuant to the terms of Section 3.2.2 of this
Agreement, or the delivery thereof upon the express written instructions of
Secured Party pursuant to the terms of Sections 8.1 and 8.2 of this Agreement.

 

  (ii) Releases.

The Collateral Agent agrees that within two (2) Business Days of receipt of a
notice from an authorized officer of the Secured Party instructing Collateral
Agent to release the Secured

 

9



--------------------------------------------------------------------------------

Party’s Lien from the Certificates respecting one or more Vehicles (a “Release
Designation”), Collateral Agent shall: (i) prepare, in form ready for execution
by each necessary party, all necessary Certificates or associated lien documents
with the appropriate Required Signatures, and (ii) deliver each Certificate or
associated lien document designated for release together with the appropriate
signature for release to the party identified by Secured Party in such
designation or, if there is no such party, to the Company. Notwithstanding the
foregoing, in the event the Collateral Agent receives instructions from any
Secured Party to release more than five hundred (500) titles, the Collateral
Agent shall have an additional two (2) Business Days to comply with this Section
3.2.2 for each additional set of five hundred (500) titles.

(c) Records; Reports.

On a monthly basis, on the first business day of each month, the Collateral
Agent shall deliver to Secured Party and to the Company an update to Schedule A
to the Appraisal Certificate showing the status of each Certificate listed
therein. In addition, the Collateral Agent shall provide to Secured Party and to
the Company (at the Company’s expense) such other information relating to the
Certificates, the Vehicles and the performance of the Collateral Agent’s duties
as such persons may reasonably request from time to time, but Collateral Agent
shall not be required to provide any such other requested information that is
not already within its possession or knowledge.

4. ACCESS TO AND REVIEW OF CERTIFICATES.

Secured Party shall have the right, from time to time during Collateral Agent’s
normal business hours, upon two (2) days prior written notice, to visit the
premises of Collateral Agent and to make on-site audits, to review the
Certificates and the Collateral Agent’s records relating thereto, and to make
notes and copies (at the Company’s expense) of the same, solely for the purpose
of verifying Collateral Agent’s compliance with its obligations under this
Agreement. Any such audit and review conducted by Secured Party shall be
conducted in such a way so as to not unreasonably interfere with Collateral
Agent’s operations. The entity conducting the audit or review shall execute a
written non-disclosure agreement with Collateral Agent before conducting any
such audit or review at Collateral Agent’s premises whereby that entity agrees
not to disclose any information learned in the audit or review to any third
party, nor to use any such information except for the limited purpose of
verifying Collateral Agent’s compliance with its obligations under this
Agreement. Prior to the occurrence of an Event of Default under the Indenture or
under this Agreement, such visits shall not occur more frequently than four
times annually.

5. FEES AND CHARGES.

The Company is responsible for the fees and charges set forth on Schedule I and
Schedule II attached hereto. Such fees and charges set forth on Schedule I shall
be paid in the following manner: (i) title storage fees will be paid annually
from the date of receipt of the title; and (ii) title maintenance fees will be
paid transactionally as services are rendered, and may be modified upon thirty
(30) days written notice. Such fees and charges set forth on Schedule II shall
be paid to the Collateral Agent in the following manner: (i) one half (1/2) of
the estimated fees will be paid to the Collateral Agent prior to delivery of the
Certificates to the offices of the appropriate Jurisdiction; and (ii) the
remainder will be billed monthly as receipts are issued and delivered to

 

10



--------------------------------------------------------------------------------

the Collateral Agent by the offices of the appropriate Jurisdiction. If, and to
the extent that, the Company fails to pay any amount payable under this
Agreement, the Secured Party shall make such payments (which shall be charged to
the Company and become part of the Obligations under the Indenture). All fees
and charges are non-refundable.

6. POWER OF ATTORNEY.

As outlined in Exhibit A, and subject in all instances to the terms and
conditions of this Agreement, each of the Company and the Secured Party hereby
appoints the Collateral Agent as its attorney in fact to sign, on its behalf,
any Required Perfection Documents and any Required Release Documents including
but not limited to the Certificates. This power, coupled with an interest, is
irrevocable so long as this Agreement remains in effect. On the date hereof the
Secured Party shall, and the Company shall cause each Debtor to, execute and
deliver to the Collateral Agent a power of attorney (each a “Power of Attorney”
substantially in the form attached hereto as Exhibit A.

7. INDEMNIFICATION, LIMITATION OF LIABILITY.

(a) The Company agrees to pay, indemnify, defend, and hold Secured Party and
Collateral Agent and each of their officers, directors, employees, affiliates,
counsel, agents, and attorneys-in-fact (each an “Indemnified Person”) harmless
(to the fullest extent permitted by law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, and damages, and all
reasonable attorney’s fees and disbursements and other costs and expenses
actually incurred in connection therewith (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them in connection with or as a result of or related
to the execution, delivery, enforcement, performance, and administration of this
Agreement, the transactions contemplated herein, or any act, omission, event or
circumstance in any manner related thereto (all of the foregoing, collectively,
the “Indemnified Liabilities”). The undertaking in this Section 7.1 shall
survive the payment of all Obligations (as defined in the Indenture) to the
Secured Party and the resignation or replacement of the Collateral Agent after
the date of such termination, resignation or replacement.

(b) LIMITATION OF LIABILITY. IN NO EVENT SHALL COLLATERAL AGENT, SECURED PARTY
OR ANY OTHER INDEMNIFIED PERSON BE LIABLE TO THE COMPANY FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING WITHOUT
LIMITATION ANY SUCH DAMAGES RESULTING FROM LOSS OF A LIEN OR THE PRIORITY
THEREOF, OR LOST BUSINESS OPPORTUNITY OR LOST PROFITS), INCURRED IN CONNECTION
WITH OR AS A RESULT OF OR RELATED TO THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE, AND ADMINISTRATION OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREIN, ANY ACT, OMISSION, EVENT OR CIRCUMSTANCE IN ANY MANNER RELATED THERETO.

8. TERMINATION; REMOVAL OR RESIGNATION OF COLLATERAL AGENT.

(a) Termination. Unless otherwise earlier terminated as provided in Section 8.2,
this Agreement shall terminate upon the Collateral Agent’s receipt of written
notice from Secured

 

11



--------------------------------------------------------------------------------

Party confirming that all Obligations (as defined in the Indenture) have been
repaid in full (the “Termination Date”). Upon receipt of such notice, Collateral
Agent shall, upon the request of the Company, execute all Required Release
Documents and deliver the Certificates to the Company or its designee. If the
Company fails to pay for Collateral Agent’s expenses associated with executing
all Required Release Documents and delivery of the Certificates to the Company
or its designee, such fees shall promptly be paid to Collateral Agent by the
Secured Party so long as the Secured Party has received an invoice therefor
before delivery of the Certificates to the Company.

(b) Removal; Resignation. Secured Party shall have the right to remove
Collateral Agent at any time by giving written notice of such termination to
Collateral Agent and the Company. Collateral Agent may resign at any time by
giving at least ninety (90) days’ advance written notice of such resignation to
Secured Party and the Company; provided, however, that, if such resignation
occurs prior to the receipt of a notice of termination as provided in Section
8.1 above, for any reason other than the inability of the Collateral Agent to
continue to act in such capacity as a result of a change in law after the date
hereof (as specified in a written opinion of counsel reasonably acceptable to
Secured Party) or the non-payment of the fees and charges payable to Collateral
Agent pursuant to Section 5 of this Agreement, no removal or resignation shall
be effective until a successor collateral agent is appointed by the Secured
Party and the removed or resigning Collateral Agent shall have caused each
Certificate to be delivered to such successor together with all documents and
certificates necessary, completed as necessary, in order for the successor
collateral agent to perform its role hereunder. Upon the effectiveness of such
removal or resignation, such successor collateral agent shall succeed to all of
the rights, powers, and duties hereunder of its predecessor, and the predecessor
Collateral Agent’s rights, powers and duties hereunder shall be terminated.

(c) Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Debtor
for liquidation or reorganization, should any Debtor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Debtor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

9. MISCELLANEOUS

(a) Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding that body of law
relating to choice of laws.

(b) Notice. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration, or other communication shall or may be given to
or served upon any of the parties hereto, or whenever any of the parties desires
to give or serve upon the other

 

12



--------------------------------------------------------------------------------

communication with respect to this Agreement, each such notice, demand, request,
consent, approval, declaration, or other communication shall be in writing and
shall be delivered by hand or by a recognized overnight mail service, addressed
as follows:

 

If to Collateral Agent: at   

[                    ]

Attn: [                    ]

Phone: [                    ]

Fax: [                    ]

With Copies to:   

[                    ]

Attn: [                    ]

If to Secured Party: at   

Wilmington Savings Fund Society, FSB, as Collateral Agent

500 Delaware Avenue

Wilmington, DE 19801

Attention: Corporate Trust

If to the Company, at:   

c/o Nuverra Environmental Solutions, Inc.

14624 North Scottsdale Road

Suite 300

Scottsdale, Arizona 85254

or at such other address as may be substituted by notice given as herein
provided.

Giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice. Every notice, demand, request, consent,
approval, declaration or other communication hereunder shall be deemed to have
been duly served, given or delivered upon (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid or, when delivered, if
hand-delivered by messenger.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(d) Complete Agreement. This Agreement constitutes the complete agreement and
understanding of each of the parties hereto, and supersedes all prior or
contemporaneous oral and written negotiations, agreements and understandings,
express or implied, with respect to the subject matter hereof

(e) Amendment. This Agreement may be amended, modified, or waived only in a
writing signed by Secured Party and Collateral Agent.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
and by the parties each in separate counterparts, each of which shall be an
original, but all of

 

13



--------------------------------------------------------------------------------

which shall together constitute one and the same Agreement. In proving this
Agreement or any other Loan Document in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission shall be deemed an original signature hereto.

(g) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE.

[Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first herein above set forth.

 

COLLATERAL AGENT:     SECURED PARTY: COLLATERAL AGENT:     SECURED PARTY:
[                    ]     WILMINGTON SAVINGS FUND SOCIETY, FSB By:  

 

    By:  

 

Its:  

 

    Its:  

 

COMPANY:       [                    ].       By:  

 

      Its:  

 

              Collateral Agency Agreement

[SIGNATURE PAGE TO CUSTODIAL AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

POWER OF ATTORNEY FOR MOTOR VEHICLE FILINGS

KNOW ALL MEN BY THESE PRESENTS THAT                                         

(hereinafter referred to as the “Principal”), a [corporation] [limited liability
company] with its principal place of business at the address last set forth
below, authorizes [                    ], a [                    ] with offices
at [                    ], to act as its attorney-in-fact for the limited
purpose of preparing, executing and filing in the Principal’s name any original
title applications and other such motor vehicle lien forms (hereinafter referred
to collectively as (“Motor Vehicle Forms”) as the Principal may request. This
Power of Attorney will remain in full force and effect until due notice of its
revocation is given by the Principal to the Attorney by registered mail.

IN WITNESS WHEREOF, the Principal has caused this instrument to be executed by a
duly authorized representative as of the date set forth below.

 

Principal (legal name and address):  

 

 

 

 

 

 

 

  By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

  Sworn to and subscribed before me on this      day of             .

 

 

NOTARY PUBLIC

 

My Commission Expires:

 

 

 

 

10



--------------------------------------------------------------------------------

Schedule I

All of the following fees are charged per title:

[                    ]

 

11



--------------------------------------------------------------------------------

Schedule II

(Cost Estimate)

[                    ]

 

12